DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Arguments

Applicant's submission filed 02/26/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112(a) rejections of record by deleting the phrase “high atomic number nanoparticles” in claim 1 and canceling claim 79.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by canceling claim 79.  Applicant’s amendments to the claims have overcome the 102 rejection of record because Dobson alone does not teach that a Cerenkov radiation is generated via interaction of the megavolt ionizing radiation with the high z NPs, as now claimed.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 - 12, 16 - 22, 32, 34, 39, 45, and 75 - 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 7, 11, and 75, the term “high” regarding a “high”-Z NP is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification and/or amendment is required.  The dependent claims fall therewith.  Note that replacing the phrase “high z nanoparticles (NPs)” with “high z nanoparticles (NPs) selected from the group consisting of gold NPs, gadolinium NPs, and iron oxide NPs” would obviate this rejection.  
Note that this same terminology was rejected in the office action mailed 10/04/2019.
Applicant argues that the phrase “high z” is a term well understood by those skilled in the art.  Applicant then cites two references as support but does not provide the references.  Thus, these arguments are not persuasive.  First, the examiner cannot evaluate the references because they have not been made of record.  And second, although the phrase “high z” may be known, it does not appear to have a set definition.  

Potential Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Jennifer Lamberski/Primary Examiner, Art Unit 1618